Citation Nr: 1802827	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected cervical stenosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1968 to July 1970 and from July 1982 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran's claim for entitlement to service connection for cervical stenosis was granted during the appeal in July 2014.  As this grant represents a full grant of the benefits sought, this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2012).


FINDING OF FACT

The Veteran's sleep apnea is etiologically linked to his service-connected cervical stenosis.  

CONCLUSION OF LAW

The criteria for service connection for sleep apnea as secondary to the service-connected cervical stenosis have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for sleep apnea, any deficiency as to VA's duties to notify and assist, as to this issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection

The Veteran contends that his sleep apnea is secondary to his cervical stenosis.  The record reflects a current diagnosis for obstructive sleep apnea (OSA); a January 2011 sleep clinic note from Washington VA Medical Center indicates that the Veteran had OSA diagnosed the previous year.  The Veteran is also service-connected for cervical stenosis.  Thus, at issue is a nexus between the two disabilities.  An August 2014 private opinion from Dr. A. speaks to this issue and provides a positive nexus.  As the positive nexus opinion is based on medical literature and accepted medical standards, the Board finds the opinion probative.  
Given the evidence, the Board finds that the elements for service connection for sleep apnea as secondary to cervical stenosis have been met.  Accordingly, service connection for sleep apnea is granted.   

ORDER

Entitlement to service connection for sleep apnea as secondary to the service-connected cervical stenosis is granted.  







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


